DETAILED ACTION
	The following is a response to the amendment filed 12/3/2021 which has been entered.
Information Disclosure Statement
	The information disclosure statement filed 12/9/21 has been considered.
Response to Amendment
	Claims 1-15 are pending in the application. 
	-The 112(f) claim interpretation pertaining to claims 13 and 14 has been withdrawn due to applicant amending the claims accordingly.
	-The claim objection has been withdrawn due to applicant amending claim 1 accordingly.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record (including the art cited in the IDS filed 12/9/21 and the art cited in the corresponding Chinese office action) doesn’t disclose or render obvious a motivation to provide for;
-a method for controlling a hydraulic system of vehicle driveline having a pump, accumulator and actuator fluidly connected with each other controlling functions of driveline by determining fluid pressure in system, comparing that pressure with an upper threshold value and decreasing supply of fluid into system if the determined pressure is above the upper threshold and comparing the determined pressure with a critical lower threshold value and performing less actuator actuations in a transmission limited actuation mode if the determined pressure is below the critical value compared to normal actuation mode and in combination with the limitations as written in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        January 20, 2022